Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding the following provision thereto: "The defendant Monheimer is directed to continue to hold in his possession any moneys paid to him upon the notes referred to in the contract pending the entry of judgment upon the finding of the referee, and he is further directed to pay over to the plaintiffs the amount of the judgment, if any, entered on such findings, out of the moneys so held by him; except that before the entry of such judgment the defendant Monheimer may pay to the plaintiffs costs awarded to them."